DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 4-6, 11-13 and 15-20 have been canceled. Claims 1-3, 7-10 and 14 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0173961 A1 to Coan in view of U.S. Pub. No. 2014/0229277 A1 to Khambete in further view of U.S. Pub. No. 2009/0320059 A1 to Bolyukh and in further view of U.S. Pub. No. 2014/0109118 A1 to Kokenos and in further view of U.S. Pub. No. 2016/0140549 A1 to Hurry.
As to claim 1, Coan discloses a computer-implemented method of delivering advertisements during a video stream comprising:
playing a video stream on a client, wherein the video stream comprises video data received from the server (Coan Fig. 1-5, ¶0015, 0019, 0022, 0023, playing video stream on media device, where the video stream includes video files received from a server);
sending, by the client, a content request to the server, the content request comprising the ad video resource locator (Coan Fig. 1-5, ¶0017, 0018, 0020, 0021, media device sending a content request to ad server with ad video URL);
receiving, from the server, data comprising the advertisement video (Coan Fig. 1-5, ¶0015, 0019, 0022, 0023, receiving from the ad server data comprising the video ad);
Coan Fig. 1-5, ¶0015, 0019, 0022, 0023, playing by the media device the video ad in the video stream);
displaying, by the client on a display, an interactive overlay over the advertisement video, while the video stream is playing, wherein the interactive overlay includes a product-interaction button (Coan Fig. 1-5, ¶0016, 0025, 0026, 0036, displaying by the media device, an interactive overlay over the video ad, where the interactive overlay includes options including LIKE, BUY, MORE-INFO).
Coan does not expressly disclose receiving, at a server from an advertiser, a set of advertisement attributes corresponding to an advertisement video having an associated ad ID, the set of advertisement attributes comprising an ad video resource locator;
sending, by the client, an audience attribute to the server, the audience attribute comprising at least a geographic location and an expected interest;
playing, by the client, the advertisement video in the video stream corresponds to the audience attribute;
detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: a user ID, wherein the user ID is associated with user payment information and a user address; the ad ID; an engagement type;
sending, to the server, by the client, the purchase request; and

Khambete discloses receiving, at a first server from an advertiser, a set of advertisement attributes corresponding to an advertisement video having an associated ad ID, the set of advertisement attributes comprising an ad video resource locator (Khambete Fig. 1 & 9 and Fig. 16, ¶0262-0267, 0301-0303, server receives from advertisers, a set of advertisement attributes corresponding to a video ad having attributes of ID (unique ID) and video ad file URL)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Coan by receiving, at a first server from an advertiser, a set of advertisement attributes corresponding to an advertisement video having an associated ad ID, the set of advertisement attributes comprising an ad video resource locator as disclosed by Khambete. The suggestion/motivation would have been in order to allow advertisers to register advertisements into the system providing advertisement attributes to describe the particular advertisement thereby uniquely identifying advertisements and the location of the advertisements defined by an URL increasing the accuracy of targeted advertisements to the user.
Coan and Khambete do not expressly disclose sending, by the client, an audience attribute to the server, the audience attribute comprising at least a geographic location and an expected interest;
playing, by the client, the advertisement video in the video stream corresponds to the audience attribute;

sending, to the server, by the client, the purchase request; and
wherein the user interaction with the product-interaction button does not cause interruption of the playing of the video stream on the client.
Bolyukh disclose sending, by the client, an audience attribute to the server, the audience attribute comprising at least a geographic location and an expected interest (Bolyukh Fig. 1-3, 5, ¶0018-0019, 0022, 0043-0044, transmitting by client device viewer information associated with the user including geographic location and areas of interest);
playing, by the client, the advertisement video in the video stream corresponds to the audience attribute (Bolyukh Fig. 1-3, 5, ¶0014, 0017, 0020, 0030, 0036, 0040, 0063-0065, displaying the advertisement video in the media stream based on the viewer information);
wherein the user ID is associated with user payment information and a user address (Bolyukh Fig. 1-3, 5, ¶0018, identification information associated with user including payment method and user name, address).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Coan and Khambete by sending, by the client, an audience attribute to the server, the audience attribute comprising at least a geographic location and an expected interest; playing, by Bolyukh. The suggestion/motivation would have been in order to personalize/tailor advertisements for the user enhancing the user’s experience.
Coan, Khambete and Bolyukh do not expressly disclose 
detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: a user ID; the ad ID; an engagement type;
sending, to the server, by the client, the purchase request; and
wherein the user interaction with the product-interaction button does not cause interruption of the playing of the video stream on the client.
Kokenos discloses detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: a user ID; an engagement type (Kokenos Fig. 1-8, ¶0020, 0032, 0033, 0043, 0049, 0056-0063, detecting by the client device, user selection with the product interaction overlay buttons/icons, and generating in response to the detection a purchase request including a user identification and request type (e.g. buy now, add to cart, more info);
sending, to the server, by the client, the purchase request (Kokenos Fig. 1-8, ¶0020, 0032, 0033, 0043, 0049, 0056-0063, sending offering service servers the purchase request); and
Kokenos Fig. 1-8, ¶0020, 0032, 0033, 0043, 0049, 0056-0063, the user interaction with the product interaction overlay does not interrupt the displaying of the video stream on the client device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Coan, Khambete and Bolyukh by detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: a user ID; an engagement type; sending, to the server, by the client, the purchase request; and wherein the user interaction with the product-interaction button does not cause interruption of the playing of the video stream on the client as disclosed by Kokenos. The suggestion/motivation would have been in order to provide information regarding the purchase request that allows the identification of the user and type of interaction icon the user has selected to securely/accurately purchase an item displayed on the television enhancing the user’s experience.
Coan, Khambete, Bolyukh and Kokenos do not expressly disclose detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: the ad ID.
Hurry discloses receiving, from the server, data comprising an advertisement video (Hurry Fig. 2, 5, 8, 12-16, ¶0038, 0063, 0065, 0102, 
detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: the ad ID (Hurry Fig. 2, 5, 8, 12-16, ¶0038, 0063, 0065, 0102, detecting by the media device, user interaction with the ad/product button and generating in response to the detection a purchase request comprising the tag number identifying a specific advertisement); and
sending, to the server, by the client, the purchase request (Hurry Fig. 2, 5, 8, 12-16, ¶0038, 0063, 0065, 0102).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Coan, Khambete, Bolyukh and Kokenos by receiving, from the server, data comprising an advertisement video and detecting, by the client, a user interaction with the product-interaction button and generating, in response to the detection, a purchase request comprising: the ad ID as disclosed by Hurry. The suggestion/motivation would have been in order to provide identification of an advertisement in a purchase selection message that allows the merchant/server to identify the particular purchase requested by the user thereby accurately identifying the product of interest. 
As to claim 2, Kokenos discloses receiving, from the server, a purchase request confirmation at an electronic address associated with the user ID (Kokenos Fig. 1-8, ¶ 0017, 0018, 0023, 0041, 0054, 0063, 0068, receive from 
As to claim 7, Kokenos discloses wherein the engagement type is defined as at least one of: an instant-buy type, a buy-later type, or a save type (Kokenos Fig. 1-8, ¶0020, 0032, 0033, 0043, 0049, 0056-0063, buy now or add to cart).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0173961 A1 to Coan in view of U.S. Pub. No. 2014/0229277 A1 to Khambete in further view of U.S. Pub. No. 2009/0320059 A1 to Bolyukh and in further view of U.S. Pub. No. 2014/0109118 A1 to Kokenos and in further view of U.S. Pub. No. 2016/0140549 A1 to Hurry and in further view of U.S. Pub. No. 2011/0125582 A1 to Datta.
As to claim 3, Kokenos discloses wherein the purchase request further comprises an ad name (Kokenos Fig. 1-8, ¶0047)
Coan, Khambete, Bolyukh, Kokenos and Hurry do not expressly disclose a sponsor name.
Datta discloses a sponsor name (Datta ¶0054, 0094)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Coan, Khambete, Bolyukh, Kokenos and Hurry by a sponsor name as disclosed by Datta. The suggestion/motivation would have been in order to provide advertiser name of an advertisement in a purchase selection message that allows the merchant/server .

Allowable Subject Matter
Claims 8-10 and 14 allowed. Claims 8-10 and 14 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 8, wherein the Applicant discloses sending, by the client, a content request and an audience attribute to the server, the content request comprising the ad video resource locator, the audience attribute comprising at least a geographic location and an expected interest; receiving, from the server, data comprising the advertisement video; playing, by the client, the advertisement video in the video stream that corresponds to the audience attribute; displaying, by the client on a display, while the video stream is playing, an interactive overlay over the advertisement video, wherein the interactive overlay includes a product-interaction button, and the product-interaction button occupies an area also occupied by the at least one item; wherein the product-interaction button has a shape that is defined according to at least one item shown in the advertisement video; wherein the at least one item is rendered at a first location on the display; wherein the product-interaction button is positioned at a second location on the display, the second location being substantially the same as the first location; detecting, by the client, a user interaction with the product-interaction button, wherein the user interaction comprises input to a 

Response to Arguments
Applicant's arguments with respect to claims 1-3, 7-10 and 14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Claims 1-3, and 7 have been rejected.
Claims 8-10 and 14 are allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KYU CHAE/
Primary Examiner, Art Unit 2426